 In the Matter Of ICENNECOTT COPPER CORPORATIONandINTERNATIONALUNION OF MINE, MILL & SMELTER WORKERS, CIOCase No. 16-B-1327.-Decided August 22, 1945Mr. J. F. Woodbury,of Silver City, N. Mex., for the Company.Mr. Orville Larson,of Globe, Ariz., andMessrs. Verne CurtisandAsa Bowen,both of Silver City, N. Mex., for the C. I. O.Messrs. Paul M. PetersonandCotton Murray,both of Phoenix,Ariz.,Mr. A. J. Reinhard,of Fort Worth, Tex.,Mr. Arthur B. Lopez,of Albuquerque, N. Mex., andMr. F. J. Broone,of Hurley, N. Mex.,for the A. F. L.Mr. David V. Easton,of counsel to the Board.DECISIONANDORDERSTATEMENT OF TUE CASEUpon a petition duly filed by International Union of Mine, Mill &Smelter Workers, CIO, for itself and on behalf of Locals Nos. 63 and69, herein collectively called the C. I. 0., alleging that a question affect-ing commerce had arisen concerning the representation of employeesof Kennecott Copper Corporation, Hurley and Santa Rita, New Mex-ico, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before Glenn L.Moller, Trial Examiner. Said hearing was held at Silver City, NewMexico, on May 31, 1945. The Company; the C. I. 0.; and ChinoMetal Trades Council of Grant County, New Mexico, herein called theCouncil; International Union of Operating Engineers, AFL, Local870, herein called the Engineers; International Brotherhood of Black-smiths, Drop-Forgers and Helpers, AFL, Local Union No. 606, hereincalled the Blacksmiths; and International Brotherhood of Boiler-makers, Iron Shipbuilders and Helpers of America, AFL, Local UnionNo. 632, herein called the Boilermakers, referred to hereinafter col-lectively as the A. F. L., appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The A. F. L. moved63 N. L.R. B., No. 72.466 KENNECOTT COPPER CORPORATION467at the hearing to dismiss the petition in this proceeding.The TrialExaminer reserved ruling upon this motion for the Board. For rea-sons hereinafter set forth in Section III herein,the motion is granted.The Trial Examiner's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.All parties were afforded anopportunity to file briefs with the Board.Upon the entire record in the case,the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF TILE COMPANYKennecott Copper Corporation is a New York corporation. ItsChino Mines Division,with which we are concerned herein, operatesan open pit copper mine at Santa Rita, New Mexico,from which thecopper ore is shipped to the Company'smill and smelter at Hurley,New Mexico,where the ore is concentrated.During the year 1944,the Company produced copper and other derivative products fromits Santa Rita mine having a gross value of approximately$17,000,000,all of which were ultimately shipped outside the State of New Mexico.During the same period,the Company received at its Santa Rita andHurley operations materials and supplies valued at approximately$3,000,000 from points outside the State of New Mexico.We find that the Company is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternationalUnion of Mine, Mill '& Smelter Workers, and itsLocals Nos.63 and 69, are labor organizations affiliated with the Con-gress of Industrial Organizations,admitting to membership em-ployees of the Company.Chino Metal Trades Council of Grant County, New Mexico; Inter-nationalUnion of Operating Engineers,Local 870; InternationalBrotherhood of Blacksmiths,Drop-Forgers and Helpers,Local UnionNo. 606; and International Brotherhood of Boilermakers,Iron Ship-builders and Helpers of America, Local Union No. 632, are labor or-ganizations affiliated with the American Federation of Labor, ad-mitting to membership employees of the Company.III. THE ALLEGED QUESTION CONCERNING REPRESENTATIONBy letter dated April 20, 1945, the C. I. O. requested recognitionfrom the Company as the collectivebargainingrepresentative of cer-tain groups of the latter's employees,presently represented by theEngineers,the Blacksmiths,and the Boilermakers.The Company662514-46-vol 63-31 468DECISIONSOF NATIONALLABOR RELATIONS BOARDrefused such recognition,contending,as does theA. F. L., that a con-tract betweenthe Company and the A. F. L.1 executed February 10,1945, retroactive to June 12, 1944, and terminatingon June 12, 1946,constitutes a bar to such recognition.On June 25, 1943, the A. F. L. and the Company executeda collec-tive bargaining agreement retroactive to June 12, covering,inter alia,the employees involved herein.Although otherwise complete, thisdocument on its face indicateddisagreementbetween the parties withrespect to certain provisions such as union security,wages, and traveltime allowance,which were submitted by the parties to the NationalWar Labor Board. On June 1, 1944, many of theissuesbetween theparties stillhaving been unresolved, the A. F. L. and the Companyexecutedan interim agreement, providing that "Until such time as[the] issuesare resolved by the [National War Labor Board] theagreement of June 25, 1943, will remain in effect."On August 25,1944, the National War Labor Board issued its Directiveresolvingall issues betweenthe parties except that of traveltime allowances.However, apetition for reconsideration of the Directive was filed bythe A. F. L., and it was not until December 13, 1944, whenthe appealwas denied, that the parties were prepared to negotiate an agreementunder the terms of the Directive.Because of prior commitments ofthe Company to other labor organizations with which it was dealing,the parties were unable to commence negotiations on a new agree-ment which would incorporate the terms of the Directive until Janu-ary 29, 1945.On February 10, 1945, the negotiations between theparties resulted in the execution of a 2-year contract retroactivelyeffectiveas ofJune 12, 1944, the termination date of the prior agree-ment.As noted above, the C. I. O. asserted its claim in April 1945,after execution of the foregoing contract.The C. I. O. contends that the contract executed February 10, 1945,does not constitute a bar to a current determination because (a) itis incomplete, and (b) it provides for a 2-year term, which is unrea-sonable in the light of the collective bargaining in the non-ferrousmining industry.With respect to the completeness of the contract, the record dis-closes that all substantive provisions normally included in collectivebargaining agreements were incorporated therein, and that the docu-ment, on its face, was complete.The C. I. O.'s- contention referssolely to the fact that no mention was made in the contract as totravel time allowances, the one remaining unresolved issue betweenthe parties.However, the record further reveals that even this item'The contractrecitesthat the contract is between the Companyand labor organizationsaffiliatedwith the Council, among which are the Engineers, the Boilermakers, and theBlacksmiths KENNECOTT COPPER CORPORATION469was no longer an issue between the parties because, at the time thecontract was executed, they agreed to apply to the employees repre-sented by the A. F. L. whatever travel time allowances were agreedupon between the Company and other labor organizations with whichitwas in collective bargaining relationship.Under these circum-stances, we find this-contention to be without merit.Nor do we agree with the C. I. O.'s contention that the 2-year con-tract between the Company and the A. F. L. is an unreasonablelimitation upon the exercise of the right of employees to choosecollective bargaining representatives at appropriate intervals.Ourpolicy with respect to this issue was set forth in theUxbridgecase 2wherein we stated :In the absence of satisfactory proof that an effective 2-year con-tract runs counter to the well established custom in the industry,or is otherwise unreasonable in term under, the circumstances ofthe particular case,we are presently of the opinion that, in theinterest of industrial stability, no investigation of representa-tives should be undertaken until such contract is about to expire.[Emphasis supplied.]The C. I. O. adduced evidence to the effect that prior collective bar-gaining agreements with the Company provided for 1-year terms,that such terms were usual in contracts between labor organizationsand mining companies in the area, and were customary in the non-ferrous mining industry.On the other hand, evidence was adducedindicating the existence of collective bargaining agreements in thenon-ferrous mining industry for terms of 20 months. In addition,the C. I. O. conceded that it has sought and obtained agreements cov-ering employees in this industry for terms of 19 months, althoughsuch contracts were subject to reexamination at the end of a 12-month period. It is apparent, therefore, that the practice of execut-ing 1-year collective bargaining agreements in the non-ferrousmining industry is not without exception. In any event, to permitthe contract involved in this case to run its full term would foreclosethe right of the employees to select a new collective bargaining' repre-sentative for a period of but 16 months from the date of its execu-tion.Under the circumstances present herein, we conclude that theA. F. L.'s contract with the Company is not one for an unreasonableduration, and, consequently, constitutes a bar to a present determina-tion of representatives.Accordingly, we shall dismiss the petitionherein without prejudice to the right of the C. I. O. to file a newpetition at a later and more appropriate date.2Matterof Uxbridge Worsted Company, Inc, Andrews Mi it,60 N L R B. 1395 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the basis of the foregoing findings of fact and upon theentire record in the case, the National Labor Relations Board herebyorders that the petition for investigation and certification of repre-sentatives of employees of Kennecott Copper Corporation, Hurleyand Santa Rita, New Mexico, filed by International Union of Mine,Mill & Smelter Workers, CIO, for itself and on behalf of LocalsNos. 63 and 69, be, and it hereby is, dismissed.MR.GERARD D. REILLYtook no part in the consideration of theabove Decision and Order.